Title: To Thomas Jefferson from Robert Smith, 1 November 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Nov 1. 1808.
                  
                  This Government cannot, in honor or in respect to the permanent interests of the U. States, retreat one inch from the Ground it has so solemnly taken in relation to France & England in the view of all the World and with a show of persevering fortitude. On the Contrary, the substance & tone of the last despatches incline me to think, that the honorable and manly feelings of the American people will require, that we advance a few steps.
                  I would submit to your Consideration the policy of immediately calling home Armstrong & Pinkney—not in a manner that would necessarily produce a rupture, but with instructions to them to take leave &c. Let this be communicated to Congress in the Message with a recommendation to suspend all commercial intercourse whatever with the two Belligerents, and with this further recommendation to them to authorise by law all the necessary arrangements preparatory to war.
                  Some such attitude is necessary to preserve the honor, to gratify the pride and to secure the essential rights of the Nation. 
                  Respectfully
                  
                     Rt Smith 
                     
                  
               